Citation Nr: 1600118	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  05-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA Dependent Educational Assistance (DEA) benefits in the amount of $26,590.23, to include the question of whether the debt in the amount of $26,590.23 was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1972 to January 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for a waiver of recovery of an overpayment of DEA benefits in the amount of $26,590.23.  The RO in Nashville, Tennessee, has jurisdiction of the appeal.  The Board has reviewed the electronic files on both the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

In December 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.


FINDINGS OF FACT

1. An overpayment of VA DEA benefits in the amount of $26,590.23 was validly created. 

2. The creation of an overpayment, in the amount of $26,590.23, was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

3. The Veteran was not at fault in the creation of the overpayment, and there is no fault on the part of VA. 

4. Repayment of the overpayment debt would not result in undue hardship to the Veteran.

5. Recovery of the complete overpayment would defeat the purpose of the VA dependency education benefits program.

6. A complete waiver of the overpayment would result in unjust enrichment by the Veteran.

7. The Veteran's reliance on VA DEA benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation


CONCLUSIONS OF LAW

1. An overpayment of VA DEA benefits in the amount of $26,590.23 was validly created.  38 U.S.C.A. §§ 1114(a), 5313 (West 2014); 38 C.F.R. § 3.665 (2015).

2. The creation of the overpayment in the amount of $26,590.23 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for waiver of recovery of the overpayment of VA DEA benefits in the amount of $8,863.41 are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).

4. The criteria for waiver of recovery of the remainder of the overpayment in the amount of $17,726.82 are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2015).  In October 2012, the Veteran requested a waiver of repayment of VA DEA benefits on the basis of equity and good conscience.  In February 2013, the RO informed the Veteran that a waiver of the debt was denied.  An April 2013 statement of the case explained to the Veteran the bases for denial of the request for waiver of recovery of overpayment, and afforded the Veteran the opportunity to present information and evidence in support of the appeal.  Finally, the Veteran presented testimony pertaining to this appeal at a December 2015 Board videoconference hearing.

Validity of Debt and Waiver of Recovery of an Overpayment 
Legal Authority and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2015).  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).

The Veteran contends that a waiver, at least in part, should be granted on the basis of equity and good conscience.  The Veteran asserted that the debt is invalid because he requested validation of the debt, a hearing officer stated that an audit would be completed, and that he has not received any response from VA concerning the debt validation audit.  The Veteran also advanced that he was not at fault in the creation of the debt, and that recovery of the debt would defeat the purpose for which the benefits are intended and cause undue financial hardship because the reliance on the educational benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation.  See e.g., March 2013 notice of disagreement; Veteran statement attached to May 2013 VA Form 9; December 2015 Board hearing transcript.

After a review of all of the evidence, the Board finds that the overpayment of VA compensation benefits in the amount of $26,590.23 was validly created (see 
38 U.S.C.A. §§ 1114(a), 5313; 38 C.F.R. § 3.665); the creation of the overpayment in the amount of $26,590.23 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran (see 38 U.S.C.A.  § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, applying the equitable principles and resolving reasonable doubt in the Veteran's favor, a partial waiver of overpayment in the amount of $8,863.41 (one third of the overpayment amount), but no higher, is warranted (see 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965). 

The Board finds that an overpayment of DEA benefits in the amount of $26,590.23 was validly created.  During the period from January 14, 2008, the Veteran was in receipt of VA compensation benefits for his dependent children.  A July 2011 rating decision granted basic eligibility to DEA benefits effective January 14, 2008.  The record reflects that the Veteran's children elected to receive the DEA benefits because such benefits were more beneficial to them than dependent compensation benefits.  See e.g., December 2015 Board hearing transcript.  Under the law, a veteran cannot receive VA compensation benefits for a dependent while the dependent is in receipt of DEA benefits.  With respect to the audit requested by the Veteran in October 2012, the record reflects that VA issued the requested audit in June 2013.  Based on the foregoing, because the Veteran was in receipt of VA compensation benefits for his dependent children and the children elected to receive DEA benefits for the same period, an overpayment debt in the amount of $26,590.23 was validly created.  

The Board next finds that the creation of the overpayment in the amount of $26,590.23 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  In this case, the creation of the overpayment of DEA benefits was created as a result of the retroactive grant of DEA benefits effective January 14, 2008 and the adult children's election to receive the DEA benefits in full.  The record reflects that the Veteran was prompt in informing VA of changes in his children's dependency status, and that he has been honest and forthright in his dealings with VA.  Accordingly, the Board finds no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness to the extent of $8,863.41 would violate principles of equity and good conscience, and that a partial waiver of the overpayment of $8,863.41, but no higher, is warranted.

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran is not at fault in the creation of the overpayment, and that there is no fault on the part of VA.  In this case, the Veteran was in receipt of VA compensation benefits for his dependent children during the period from January 14, 2008.  A July 2011 rating decision granted basic eligibility to DEA benefits effective January 14, 2008.  The record reflects that the Veteran's adult children elected to receive the DEA benefits because such benefits were more beneficial to them than dependent compensation benefits.  See e.g., December 2015 Board hearing transcript.  Under the law, a veteran cannot receive VA compensation benefits for a dependent while the dependent is in receipt of DEA benefits.  Therefore, the adult children's election to receive the DEA benefits triggered the overpayment without any fault on the part of the Veteran.  In this regard, VA has adequately notified the Veteran of dependency benefits criteria, and, as such, VA is not at fault.

The Board finds that repayment of the debt would not result in undue hardship by depriving the Veteran of the basic necessities of life.  The regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The record reflects that the Veteran has net monthly income of approximately $512.00 and $15,000.00 in cash, two cars with a market value of approximately 18,000.00, and a boat with a market value of approximately $8,200.00.  See October 2012 VA Form 5655; December 2015 Board hearing transcript.  This demonstrates that the Veteran has the financial means to pay the debt amount owed to VA while providing for basic necessities.  The Veteran has asserted that he has repaid to VA approximately two thirds of the overpayment amount of $26,590.23 and that he currently owes between $8,500.00 and $9,000.00 of the amount of the overpayment.  See December 2015 Board hearing transcript.  For these reasons, the Board finds that repayment of the overpayment debt would not result in undue hardship to the Veteran.

The Board next finds that while waiver of all the overpayment would result in some unjust enrichment by the Veteran, recovery of the entire overpayment would defeat the purpose for which the VA dependent education benefit was intended.  The Veteran has been unjustly enriched because he received duplicate dependency benefits for his children.  VA's dependent education program provides benefit payments to veterans in order to aid with their dependents' educational costs.  In this case, recovery of all the overpayment would defeat the purpose of the VA dependent education program of helping this Veteran with his children's educational costs.  Furthermore, the VA dependent education benefits paid to the Veteran and his children have been used for the purpose for which these benefits are intended, the children's education costs. 

Finally, the record does not reflect that reliance on VA DEA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  As stated above, the Veteran has asserted that he has repaid to VA approximately two thirds of the overpayment amount of $26,590.23 and that he currently owes between $8,500.00 and $9,000.00 of the amount of the overpayment.  The Veteran has indicated that waiver of the remaining amount he currently owes (approximately one third of the overpayment amount) would be fair.  See December 2015 Board hearing transcript. 

Given the fact that the overpayment debt was not a result of fraud, balancing other factors discussed above, the fact that the Veteran has paid about two thirds of the overpayment amount, and resolving reasonable doubt in the Veteran's favor, the Board finds that recovery of the overpayment in the amount of $8,863.41 (approximately one third of the overpayment amount) would be against the principles of equity and good conscience, so the amount of overpayment debt to $8,863.41 should be waived; however, for the reasons stated above, the Board also finds that the criteria for waiver of recovery of the remainder of the overpayment in the amount of $17,726.82 are not met.  See 38 C.F.R. §§ 1.963, 1.965. 


ORDER

A partial waiver of recovery of an overpayment of VA DEA benefits in the amount of $8,863.41, but no higher, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


